Citation Nr: 1637903	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  08-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent, effective from October 1, 2008, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active in the United States Army from January 2002 to November 2007. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2008 and October 2008 rating decisions by the Department of Veterans Affairs, Regional Office, located in Waco, Texas. 

In the January 2008 rating decision, the RO granted service connection for depression and assigned a 30 percent rating, effective November 17, 2007.   In May 2008, the Veteran filed a claim of entitlement to service connection for PTSD.  In the October 2008 rating decision, the RO granted service connection for PTSD (formerly rated as depression) with a 100 percent rating, effective from June 25, 2008 and a 50 percent rating, effective from October 1, 2008.  On his October 2008 notice of disagreement, the Veteran specifically limited his appeal to an evaluation in excess of 50 percent, effective from October 1, 2008.  Therefore, the issue is characterized as such on the title page. 

In February 2011, the Veteran testified at a hearing before the undersigned held via videoconference.  A copy of the hearing transcript has been associated with the claims folder.  

In August 2014 and December 2015, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and scheduling the Veteran for a VA examination in conjunction with his claim. 






FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for his October 2014 and January 2016 VA psychiatric examinations scheduled to evaluate the severity of his PTSD disability.

2.  Throughout the period under appeal, the Veteran's PTSD disability has been manifested by no more than anxious and depressed mood, blunted affect, irritability, anger problems, anxiety, social withdrawal, discomfort in crowds, hyperviligence, emotional detachment, sleeping impairment, and disturbances in mood and motivation.  The Veteran's symptomatology more closely approximates impairment that results in reduced reliability and productivity.  

3.  At no point during the period under appeal has the Veteran's PTSD disability been manifested by symptoms productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD effective from October 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.655, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, a claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in an August 2008 letter, prior to the October 2008 rating decision on appeal.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. The Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The Veteran was afforded VA psychiatric examination in September 2011 during the pendency of this appeal.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his history, documented his current condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examination report contains sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that pursuant to the 2014 and 2015 remand instructions, the Veteran was scheduled for additional VA psychiatric examinations in October 2014 and January 2016 to evaluate the severity of his PTSD; however, he failed to report to both scheduled examinations.  To date, the Veteran has not indicated that he had good cause for missing the examination.  See 38 C.F.R. § 3.655 (a).  As this matter involves a claim for an increased initial rating for PTSD, the claim must be based on the evidence that is of record.  See 38 C.F.R. § 3.655 (b).  The Board finds that there has been substantial compliance with the prior remand directives, and no additional action is needed to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, and he had the opportunity for a personal hearing before a member of the Board.  See 38 C.F.R. § 3.103.  

Accordingly, the Board will address the claims on appeal.

2. Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's PTSD is currently rated as 50 percent disabling, effective from October 1, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  

PTSD is to be rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF scaled scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  GAF scaled scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (2011) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Board notes that VA recently amended 38 C.F.R. § 4.130  to now refer to DSM-V.  This change does not apply to claims originally pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The Veteran's case was first certified to the Board in June 2010.  Therefore, the amendment to 38 C.F.R. § 4.130 does not apply to his claim.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher evaluation for his PTSD for the period since October 1, 2008.  He contends that the severity of his PTSD is more severe than reflected by the criteria associated with his currently assigned 50 percent evaluation from October 1, 2008 and onward.  

A review of the record shows that the Veteran was hospitalized from July 18, 2008 to September 5, 2008 to treat his PTSD.  The September 2008 VA hospital discharge summary report shows that upon discharge, the Veteran's PTSD symptoms had decreased and he felt a general improvement due to additional tools to manage his symptoms.  A post-hospitalization September 2008 VA treatment record shows that the Veteran reported that he was "not any better", and he complained of symptoms of sleep impairment, increased drinking, inability to work, and auditory hallucinations.  He further reported that he was currently separated from his wife.  On clinical evaluation, the Veteran had poor eye contact and his participation during the treatment session was underproductive.  He was prescribed medication and advised to continue to seek mental health treatment.  

Subsequent VA treatment records show that the Veteran failed to seek follow-up mental health treatment until 2009.  An April 2009 VA treatment record shows that the Veteran presented with complaints of anger problems, poor impulse control, marital and familial problems, nightmares, flashbacks, and excessive drinking.  He reported symptoms of depressed mood, auditory hallucinations, and mild anxiety.  On clinical evaluation, the VA mental health provider observed the Veteran had good hygiene, and made good eye contact, but that his affect was aggressive and angry.  The Veteran's insight and judgement were evaluated as poor. 

A June 2009 VA initial PTSD assessment treatment record shows that the Veteran reported a history of five to six hospitalizations to treat his mental health symptoms.  He complained of severe PTSD due to symptoms of insomnia, anxiety, anger management, panic attacks, and excessive drinking.  He informed the VA mental health provider that he was currently working a night shift and his wife of one year wanted a divorce.  On clinical evaluation, the Veteran was observed to have a moderately depressed mood and sad affect.  He was restless during the clinical interview.  The Veteran reported having had auditory and visual hallucinations.  He was assigned a GAF scaled score of 55.  Subsequent VA treatment records show numerous "no show" notations for scheduled treatment sessions for the remainder of 2009 and through 2010.  

During the February 2011 Board hearing, the Veteran testified that he had a difficult time with mental health symptoms in the first few years following his separation from the Army, and that he had self-medicated with alcohol.  He reported that he was now trying to get his life back together, and he reported that he was on his third marriage and he was currently employed.  The Veteran reported that he stopped seeking mental health treatment because he felt threatened and vulnerable, and he had difficulty travelling to the VA medical facility from his home.  The Veteran further reported that he had a history of daily panic attacks, anger management problems, sleep impairment, hypervigilance, and difficulty socializing with non-veterans. 

The Veteran was afforded a VA psychiatric examination to evaluate the severity of his PTSD disability in September 2011.  In that examination report, the examiner noted that the Veteran had been hospitalized in 2008 for his PTSD disability and his VA medical records reflected multiple "no show" for scheduled treatment sessions.  The Veteran complained of intrusive thoughts, irritability, hypervigilance, and difficulty socializing with others.  He felt that his symptoms had improved with taking medication.  He reported that he was currently married to wife of three years and that they had a good relationship even though they were no longer living together.  He reported that he worked as a civilian contractor with the United States Army and his position was located in Iraq.   The Veteran denied any occupational problems, and he reported that he had good relationship with his co-workers and he was able to follow instructions and perform his job well.  He denied any sleeping problems while living in Iraq, but he reported having difficulty sleeping since returning the United States a few days ago.  He denied any current legal problems, but he reported a history of breaking a restraining order and serving time in prison in 2009.  

On mental status examination, the VA examiner observed that the Veteran had appropriate appearance, behavior, and hygiene.  He made good eye contact throughout the evaluation.   The Veteran's mood and affect were euthymic.  Although he used multiple bad words as part of his communication, his speech was evaluated as normal.  He did not show symptoms of anger, irritability, or being escalated during the clinical interview.  There was no evidence of thought process or thought content abnormalities, and he denied any suicidal or homicidal thoughts.  His insight and judgement were evaluated as fair.  There was no evidence of obsessive rituals, panic attacks, or homicidal or suicidal thoughts, and his impulse control was evaluated as good.  Diagnosis of PTSD was provided, and the Veteran was assigned a GAF scaled score of 70.  The VA examiner concluded that the severity of Veteran's PTSD was considered transient or mild, and it was felt to be well-controlled with medications.   The Veteran's PTSD symptoms were not considered severe enough to interfere with occupational and social functioning. 

Subsequent VA treatment records dated in 2012 show that the Veteran sought medication to treat his PTSD symptoms.  An October 2012 VA treatment record shows he complained of difficulty finding employment, and he had depressed mood and blunted affect.  Subsequent VA medical records show that the Veteran had multiple "no show" for scheduled treatment sessions in 2012 and 2013. 

Again, the Veteran was scheduled for additional VA psychiatric examinations in October 2014 and January 2016, but he failed to report, and he has not indicated any good cause for not attending those scheduled examinations. 

Based on the review all the medical and lay evidence, the Board concludes that the findings show that the Veteran's disability does not meet criteria for an evaluation in excess of 50 percent since October 1, 2008 under 38 C.F.R. § 4.130.

Collectively, the aforementioned lay and medical evidence reflects that since October 1, 2008, the Veteran's PTSD was manifested predominantly by the following symptoms: anxiety, depressed mood, blunted affect, difficulty socializing with others, irritability, anger management problems, sleep impairment, and hallucinations.  Although the Veteran reported that he had a good relationship with his wife of three years, he stated that they were no longer living together.  He also reported having friends and good relationships with his co-workers, but he had difficulty socializing with non-veterans.  The 2011 VA examiner felt that the Veteran's disability did not result in occupational or social impairment, and his disability was well-controlled by medication and considered transient or mild in nature.  Overall, the Veteran's symptoms more closely approximate the criteria for the current assigned 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The 2011 VA examination and VA mental treatment records do not reflect findings of speech, thought process, or thought content abnormalities, and the Veteran consistently denied any suicidal or homicidal thoughts.  Moreover, the medical evidence during this period shows that the Veteran received a GAF scaled score between 55 and 70, which is indicative of no more than moderate symptoms, or moderate difficulty in social or occupational functioning.   These scores do not indicate symptoms as severe as to result in deficiencies in most areas, which must be shown to warrant the higher, 70 percent disability rating.

At no point do the objective medical findings of record show evidence of obsessive ritualistic behavior, impaired impulsive control, or near-constant panic attacks or depressed mood.  The Veteran was oriented and cooperative during each clinical evaluation.  Although the VA treatment records show that the Veteran reported having hallucinations, the evidence does not show that he had persistent hallucinations or that he continued to experience such symptoms during the 2011 examination, to suggest that the severity of his PTSD disability was consistent with deficiency in most areas.

Nor does the evidence demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record also reflects that the Veteran was working at the time of the September 2011, but he subsequently reported having difficulty finding work.  However, at no point has he reported any problems in dealing with co-workers and supervisors.  In addition, during the September 2011 VA examination, he reported that he has had a good relationship with his wife and VA treatment records have consistently reflected that he is able to socialize with other veterans.   The evidence of record has not shown the Veteran's disability to be manifested by total social and occupational impairment so as to warrant a 100 percent rating.

Taking into account all of the relevant evidence of record, the Board finds that the medical and lay evidence of record does not indicate that the Veteran's psychiatric disability meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology does not warrant assignment of the next higher rating for the Veteran's PTSD disability (and does not approximate those criteria).  The evidence is strongly in favor of the current 50 percent rating since October 1, 2008.  See 38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim for increase, and it must be denied.  

Extra-schedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 percent rating.  A rating in excess of that assigned is provided for certain manifestations of his PTSD but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has asserted that his symptomatology has impacted his ability to work, at no time during the pendency of this claim has the Veteran alleged that he is unemployable as a result of his PTSD disability.  Notably, the evidence of record shows that the Veteran has worked during the pendency of the appeal, and he has not asserted that lost any work position because of his PTSD disability.  Therefore, further consideration of this matter is not necessary.





ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD from October 1, 2008 is denied. 




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


